UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CCU ANNOUNCES SECOND QUARTER 2 (Santiago, Chile, July 5, 2013) – CCU reported today preliminary second quarter 2013 sales by volume variations. The preliminary variations by business segment are the following: Q2'13 YTD'13 Business segment Total Change% Organic 1 Change% Total Change% Organic 1 Change% 1. Chile 2 11.7 10.5 2. Rio de la Plata 3 12.3 -3.0 12.6 -1.4 3. Wines 4 2.0 -0.8 -0.8 TOTAL 11.0 10.2 CCU plans to release its consolidated second quarter results on August 7, 2013. CCU is a diversified beverage company operating principally in Chile, Argentina and Uruguay. CCU is the largest Chilean brewer, the second-largest Argentine brewer, the second-largest Chilean soft drink producer, the second-largest Chilean wine producer, the largest Chilean mineral water and nectars producer, the largest pisco distributor and also participates in the HOD, rum and confectionery industries in Chile. The Company has licensing agreements with Heineken Brouwerijen B.V., Anheuser-Busch Incorporated, PepsiCo Inc., Schweppes Holdings Limited, Guinness Brewing Worldwide Limited, Société des Produits Nestlé S.A., Pernod Ricard and Compañía Pisquera Bauzá S.A 1 Organic growth refers to growth excluding the effect of consolidation changes and the effect of first time consolidation an acquisition. Excludes Uruguay in the Rio de la Plata business segment and excludes Manantial in the Chile business segment. 2 Chile includes the following operational segments: Beer Chile, Non-alcoholic beverages and Spirits. 3 Rio de la Plata includes the following operational segments: CCU Argentina and Uruguay. 4 Includes domestic and exports, excluding bulk wine in Chile and Argentina. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Compañía Cervecerías Unidas S.A. (United Breweries Company, Inc.) /s/ Ricardo Reyes Chief Financial Officer Date:July 8, 2013
